Title: To John Adams from Joseph Ward, 8 August 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 8 August 1776
     
     Your Favour of the 10th July I have had the honour to receive, but it did not come to hand until the 5th Instant. I am happy to hear of the harmony that prevails in the Great Council of the United American States; with respect to the information which was given me, it was from a Southern Gentleman, he mentioned no Names, but speaking on the subject of Independence, he said this occasioned such warm debates that it lessened personal esteem, and Independents and Dependents were hardly upon speaking terms; this gave me concern lest through the weakness of some the great Cause might suffer, (for I don’t suppose that perfection is given to every one, even in ––). This induced me to mention it: As I conceive it may be of advantage to know what passes of this sort, and knowing that you would make a proper use of every information, therefore I inserted it.
     No important occurrences have taken place in this Quarter of late. The last of the five Continental Regiments, which were stationed here when the Army went to New York, marches this day for Ticonderoga: we have now only one Company of the Train, and a few Invalids belonging to the marching Regiments left; two or three thousand men are ordered by the Council to defend our Posts in the room of the Continental Troops. It is expected that Congress will appoint a General Officer to command these Troops and to superintend this Department; if there is no Man in this State equal to the Trust, there are enough in America. It is very remarkable, that last Spring we had four Brigades which were raised in this State, we then had three Brigadiers General, Genl Thomas was promoted, and Genl Frye resigned, by which means we had three vacant Brigades; Genl Thomas has deceased, Genl Ward resigned, not one promotion of any military Gentleman in this State; and at this time but only Brigadier Genl Heath wears a Continental Commission! These things must have some Cause, and must have some meaning. I think I understand them. Do they not seem to justify the observations which some have had the impudence to make, “The Massachusetts men make good Soldiers, but we must send to the Southward for Officers.” Was it not even in contemplation, (if not determined) to send two southern Generals to command Us in defence of Ourselves, to the exclusion of all the warlike Sons of Massachusetts! And one of those Generals, was young in the Service and in experience, entered the list after we had fought repeated Battles indured every kind of care labour and fatigue and gone through firebrands arrows and Death in defending our Country. I honestly confess I felt the Indignity. The Salvation of America is my Object, and I have ever laboured to reconcile every mind to the measures of Congress, and if in pursuing this great and glorious Object it should be necessary to advance A. B. C. or D. above me and my Brother Officers, altho’ they may be younger in every sense and come from the ends of the Earth, I will submit with the utmost chearfulness. All orders of Congress must be held sacred, and obeyed implicitly.
     I am sorry to hear that You have determined to resign your Seat in Congress in so important a day as this; if your place could be equally well supplied, I should rejoice, for your presence is much wanted in this State, and especially to preside at that Court where your Country has done You and themselves, the Honor to place you.
    